902 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rose KNOBLE, Widow of Albert S. Knoble, Petitioner,v.CONSOLIDATION COAL COMPANY;  Director, Office of WorkersCompensation Program, United States Department ofLabor, Respondents.
No. 89-1036.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1990.Decided April 26, 1990.Rehearing Denied May 18, 1990.

On Petition for Review of an Order of the Benefits Review Board (86-2057-BLA)
Rose Knoble, petitioner pro se.
David Allen Barnett and William Steele Mattingly, Jackson & Kelly, for respondent Consolidation Coal Company;
Michael John Denney, Rita Roppolo, Donald Steven Shire, United States Department of Labor, for respondent Office of Workers' Compensation Programs.
Ben.Rev.Bd.
AFFIRMED.
Before WIDENER, K.K. HALL and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Rose Knoble seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. Secs. 901 et seq.    Our review of the record and the Board's decision and order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Knoble v. Consolidation Coal 86-2057-BLA, December 27, 1988.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.